      Case: 1:20-cv-01371 Document #: 11 Filed: 05/26/20 Page 1 of 2 PageID #:43




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 KELLY WHITAKER,

 Plaintiff,                                                       Case No. 1:20-cv-01371

          v.                                                   Honorable Judge Sara L. Ellis

 MIDWEST TITLE LOANS, INC.,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES Kelly Whitaker (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd., and in support of her Notice of Voluntary Dismissal with Prejudice, states as follows:

        Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses her claims against, Midwest Title Loans, Inc.


Dated: May 26, 2020                                  Respectfully Submitted,

                                                     s/ Marwan R. Daher
                                                     Marwan R. Daher
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 575-8181
                                                     mdaher@sulaimanlaw.com
                                                     Attorney for Plaintiff




                                                 1
     Case: 1:20-cv-01371 Document #: 11 Filed: 05/26/20 Page 2 of 2 PageID #:44




                              CERTIFICATE OF SERVICE

        I, Marwan R. Daher, an attorney, certify that on May 26, 2020, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will accomplish
service on all counsel of record.

                                                       /s/ Marwan R. Daher




                                             2
